___________

                                    No. 95-4082
                                    ___________


Ruby Cullins,                           *
                                        *
              Appellant,                *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   Eastern District of Arkansas.
Shirley S. Chater, Commissioner,*
Social Security Administration,         *            [UNPUBLISHED]
                                        *
              Appellee.                 *

                                    __________

                      Submitted:    April 12, 1996

                           Filed:   August 12, 1996
                                    __________

Before MAGILL and LOKEN, Circuit Judges, and GOLDBERG,* Judge.

                                    ___________


PER CURIAM.


     Ruby Cullins appeals from the district court's1 order affirming the
denial of her application for Supplemental Security Income (SSI) benefits.
The magistrate judge held that the administrative law judge's (ALJ)
determination that Cullins could perform past relevant work as a cashier,
and thus was not disabled, was supported by substantial evidence.




     *THE HONORABLE RICHARD W. GOLDBERG, Judge, United
     States Court of International Trade, sitting by
     designation.
     1
      The Honorable Jerry W. Cavaneau, United States Magistrate
Judge for the Eastern District of Arkansas, sitting by consent of
the parties. See 28 U.S.C. § 636(c).
     Cullins contends that there was insufficient evidence to support a
finding that her past work as a cashier required only a "sedentary"
exertion level.    She also contends that the ALJ failed to fully consider
her mental impairment when determining her residual functional capacity.


     We have carefully review the record and conclude that there is
substantial evidence supporting the ALJ's decision to deny Cullins SSI
benefits.   Accordingly, we affirm the judgment of the district court.   See
8th Cir. R. 47B.


     A true copy.


            Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-